ON PETITION FOR REHEARING
PER CURIAM.
Appellant has filed a petition for rehearing, the basis of which is a letter which this court has received from the Director of the Florida Division of Corrections, stating that on July 26, 1963, appellant’s previous sentence imposed in Duval County, Florida, was vacated, and that he is now serving the sentence which was the subject of his motion to vacate under Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix.
The original opinion in this case affirmed the trial court. When the motion to vacate the sentence of the Criminal Court of Record of Orange County was filed, the defendant was actually serving a sentence imposed in Duval County. The trial court rightfully denied the motion and we affirmed. However, it appears from the letter from the Director that the defendant is now serving the sentence of the Criminal Court of Record of Orange County which he was moving to vacate and that he would be entitled to a hearing by the trial court upon proper pleadings.
The petition for rehearing is denied. However, in view of the foregoing, it is appropriate that we amend our affirmance of our previous opinion so as to make the substantive part of that opinion be without prejudice to the defendant.
ALLEN, Acting C. J., and SHANNON and WHITE, JJ., concur.